 1

 2
                                                                JS-6
 3

 4

 5

 6

 7

 8

 9
10
                            UNITED STATES DISTRICT COURT
11
                        CENTRAL DISTRICT OF CALIFORNIA
12

13
     MAYSSA TRABULSI,                     Case No. 8:17-cv-02088-JLS-(SK)
14
               Plaintiff,                 JUDGMENT OF DISMISSAL WITH
15                                        PREJUDICE
         vs.
16                                        The Hon. Josephine L. Staton
   WELLS FARGO BANK, NATIONAL
17 ASSOCIATION, a business entity
   unknown; and DOES 1-50, inclusive
18
               Defendants.                Action Filed: November 27, 2017
19                                        Trial Date:   None Set
20

21

22

23

24

25

26

27

28
 1        The Court, having entered its Order Granting Motion for Summary Judgment
 2 in favor of Wells Fargo Bank, N.A. in its entirety and as to all of Plaintiff’s claims

 3 (Doc. No. 48), HEREBY ORDERS:

 4        1.     This entire action and each of Plaintiff’s claims are dismissed with
 5 prejudice.

 6        2.     Judgment is entered in favor of Defendant Wells Fargo Bank, N.A. and
 7 against Plaintiff Mayssa Trabulsi.

 8        3.     Defendant, as prevailing party, may seek costs by submitting a “Bill of
 9 Costs” and an “Application to the Clerk to Tax Costs” in accordance with Local
10 Rules 54-2 and 54-2.1.

11               IT IS SO ORDERED.
12

13 DATED: November 28, 2018

14

15

16                                    JOSEPHINE L. STATON
                                      UNITED STATES DISTRICT COURT JUDGE
17

18

19

20

21

22

23

24

25

26

27

28
